DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 12 states “workpiece is form of one of” in line 7, which appears to be grammatically incorrect and is suggested to read “workpiece is formed of one of”.
There are several terms which appear to require a space between, but it does not appear that a space exits: Claim 1, line 11 at “electrodebeing”; Claim 2, line 2 at “alloyand”; Claim 14, line 3 at “overlappingspot”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0158874 to Wang in view of Mohr.
Regarding claims 1, 2, 11, 12, 13, and 17 Wang discloses a first aluminum or aluminum alloy workpiece stackup (16) with a thickness between 0.3 – 6 mm [0015-0016], a second steel workpiece stackup (14) with a thickness between 0.3 – 6 mm [0015-0016], opposed electrodes each with weld faces on opposite sides of the workpieces [0017] (Fig. 1), the electrodes are closed to apply pressure (pressed against) the workpieces [0017] and heat to form a spot weld (resistance spot weld) [0017-0018], a third layer of Fe-Al can be disposed between the workpieces (14, 16) and welded [0018] with an electric current [0003]. Wang does not discuss applying subsequent pressure in an overlapping location.
However, Mohr discloses removing the initial application of pressure, subsequently applying a subsequent application of pressure to the workpieces via the weld faces of the set of electrodes and heating the workpieces via the electrodes to form an overlapping spot weld joint between the first and second workpieces (p. 398, paragraph 6, inherent since Mohr discloses making overlapping spot wells with conventional, cylindrical electrodes that must be depressurized before they can be moved, the overlapping spot weld joint overlapping with the initial spot weld joint attempt (Mohr, p. 398, paragraph 6). Any overlapping joint will have the initial weld impression from the electrodes (for example shown in Fig. 3 of Wang). 
The advantage of applying subsequent overlapping weld joints but keeping the number to 7 or less as in Mohr is to provide a continuous and strong weld while avoiding substantial growth of the intermediate layer discussed in Wang. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Wang by applying subsequent overlapping weld joints as in Mohr in order to provide a continuous and strong weld while avoiding substantial growth of the intermediate layer discussed in Wang.
Regarding claim 3 Wang discloses contacting the first workpiece with the first weld face during the initial application of pressure (Figs. 1 and 3) and removing contact between the first weld face and the first workpiece during the step of removing the initial application of pressure (which is required for testing or eventual use of product). Wang does not disclose, but Mohr does disclose contacting the first workpiece with the first weld face during the subsequent application of pressure (inherent in use of resistance spot welding), where the steps of heating the workpieces are accomplished by passing electrical current between the workpieces via the electrodes (page 398, paragraph 6, since subsequent applications of pressure inherently result when making overlapping spot welds. A series of spot welds, as taught by Mohr (p. 398, paragraph 6), requires making a weld at one location, and then another, to form a series. Each series weld requires that the electrodes be applied on a particular location (spot) with pressure, energized, released from the spot, and then moved to the next location. Pressure must be released and reapplied when electrodes are moved to each subsequent location, since the electrodes cannot be moved while they are clamped with pressure to a particular location.
Regarding claims 4, 14, 18, 19, and 20 Mohr further discloses overlapping spot weld joint overlaps with initial spot weld joint attempt. Mohr does not disclose the specific overlap of 95-100%, but does teach that “overlap distance” (p. 398, paragraph 6), which directly corresponds to percentage overlap, is a parameter which affects weld quality, thus suggesting that the prior art would typically consider percentage overlap as a results-effective design parameter, with 0% presumably resulting in the lowest weld quality fora seam, and higher percentages resulting in a higher quality seam.
Regarding claim 5 Mohr further discloses the step of subsequently applying the subsequent application pressure to the workpieces being performed in the first relative position between the set of electrodes and the workpieces. the step of subsequently applying the subsequent application pressure to the workpieces being performed in the first relative position between the set of electrodes and the workpieces (p. 398, paragraph 6, since subsequent applications of pressure are a necessary part of making a series of spot welds.
Regarding claims 6 and 22 Mohr further discloses a method wherein initial spot weld joint attempt results a discrepant weld, the method further comprising waiting a predetermined period of time (p. 398, paragraphs 35 and 6, lime required between welds for cooling of nugget, in addition to inherent delays for moving and repositioning electrodes. Mohr docs not specifically teach, the predetermined period of time being at least one second. However, Mohr does teach time delays for nugget cooling, and implies delays for electrode movement. Since applicant has not disclosed a specific problem to be solved or specific technological basis for the particular time period of one second, this is deemed obvious in view of the tire delays inherent in Mohr. Mohr do not specifically teach an initial spot weld attempt that results in a “discrepant” weld. However, Mohr (p. 398, paragraph 6) teaches creation of a series of welds, one of which must logically be an initial weld. Whether this initial weld was discrepant or not would not be considered by a person of skill in the art who desires to create a finished seam weld as taught by Mohr, since a seam is the goal, not just an initial spot weld. Mohr (p. 398, paragraph 6) teaches the step of waiting a predetermined time after the step of applying the initial application of pressure by stating that there must be time for “each nugget cooling before the following nugget is initiated”. A person of ordinary skill would interpret this as requiring any reasonable amount of time, including at least one second. Additionally, cooling to room temperature will take longer than one second. 
Regarding claims 7 and 15 Mohr (page 398, paragraph 6) further discloses the step of subsequently applying the subsequent application pressure to the workpieces being performed in a second relative position between the set of electrodes and the workpieces, the second relative position being different than the first relative position, wherein the overlapping spot weld joint forms an overlapping nugget that overlaps with an initial nugget formed by the initial spot weke joint attempt, the overlapping nugget overlapping with the initial nugget by 10-75% at a faying interface ( p. 398, paragraph 6). Mohr discloses using conventional, cylindrical electrodes to form a series of overlapping spot well nuggets (p. 398, paragraph 6, second sentence}. A series of spot welds, as taught by Mohr (p. 398, paragraph 6), requires making a spot weld at one location, and then another, to forma series. Each spot weld requires that the electrodes be applied on a particular location (spot) with pressure, energized, released from the spot, and then moved to the next location.
Regarding claims 9 and 16 Mohr further discloses a method an initial weld joint attempt that bonds the first workpiece to the second workpiece, with the overlapping weld joint further bonding the workpieces, since a series weld (p. 398, paragraph 6) logically has a first weld joint and multiple joints created thereafter, which Mohr describes as “a series of overlapping spot weld nuggets”. Welds in this series are made in a time sequence, temporally spaced to allow for “nugget cooling before the following nugget is initiated” (p. 398, paragraph 6). Thus, initial and subsequent weld joints with intervening time delays are obvious.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0158874 to Wang in view of Mohr and US 2009/0302009 to Sigler.
Regarding claim 21 Wang/Mohr does not discuss a grooved electrode face.
However, Sigler discloses a welding electrode face with a plurality of concentric/circular grooves [0014, 0039]
The advantage of utilizing a welding electrode face with a plurality of concentric/circular grooves is to provide sufficient penetration and contact with the workpieces to form a fused spot weld pool for a good joint between the workpieces. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Wang/Mohr by utilizing a welding electrode face with a plurality of concentric/circular grooves as in Sigler in order to provide sufficient penetration and contact with the workpieces to form a fused spot weld pool for a good joint between the workpieces
Response to Arguments
Applicant’s arguments have been considered but are moot with regard to the new grounds of rejection.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761